UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-1118


THE TRAVELERS INDEMNITY COMPANY,

                Plaintiff - Appellee,

          v.

DEEPAK RAJANI; TRAVELLERS.COM, an Internet domain name,

                Defendants – Appellants,

DEAR!NET ONLINE E.K.,

                Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   Liam O’Grady, District
Judge. (1:10-cv-00448-LO-JFA)


Submitted:   February 26, 2013             Decided:   April 4, 2013


Before KING, KEENAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Deepak Rajani, Appellant Pro Se. Stephanie Hanley Bald, Michael
Ryan Justus, FINNEGAN HENDERSON FARABOW GARRETT & DUNNER, LLP,
Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Deepak Rajani appeals from the district court’s final

and related orders in this action initiated by The Travelers

Indemnity Company (“Travelers”), regarding a website registered

to Rajani.       Travelers alleged, and the district court agreed,

that Rajani’s offending website violated the Anticybersquatting

Consumer Protection Act and other laws.                   See 15 U.S.C. § 1125(d)

(2006).     By order entered on July 29, 2011, the district court

granted   Travelers’        motion    for       partial     summary   judgment     and

ordered that VeriSign, Inc. change the registrar of the domain

name TRAVELLERS.COM to CSC Corporate Domains, Inc., and that CSC

Corporate Domains, Inc. register the domain name TRAVELLERS.COM

in the name of Travelers.            The order noted it would provide its

reasoning      “in   the   memorandum    opinion       to    follow.”      (R.   194).

That   later    memorandum    to     follow      was   entered   on     November   28,

2011, and provided cogent reasoning for its decision to grant

partial summary judgment to Travelers.                    (R. 221).     After ruling

on the remaining matters in the action, the court dismissed the

case in its final order entered on December 1, 2011.                     (R. 222).

            Rajani appeals from the final order alleging that the

district court lacked jurisdiction and arguing that the court




                                            2
erred in granting relief to Travelers. ∗          We have reviewed the

record in this case and find no reversible error.           Accordingly,

we affirm for the reasons stated by the district court in its

orders.    See The Travelers Indem. Co. v. TRAVELLERS.COM, No.

1:10-cv-00448-LO-JFA (E.D. Va. July 29, Nov. 28, and Dec. 1,

2011).    We deny the remaining pending motions in this appeal as

moot and dispense with oral argument as the facts and legal

contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                                AFFIRMED




     ∗
       Rajani attempts to appeal from numerous other district
court orders but all previous appeals and appellate actions,
related to the instant district court litigation, were dismissed
because the orders were interlocutory, unappealable orders.
See The Travelers Indem. Co. v. Rajani, No. 11-1508; Rajani v.
The Travelers Indem. Co. No. 11-228; The Travelers Indem. Co. v.
Rajani, No. 11-1827.



                                   3